Exhibit 10.1

 

Flextronics Product and Manufacturing Development Agreement

 

This Product and Manufacturing Development Agreement (“Agreement”) is made as of
May 3, 2004, between Medis Technologies Ltd, having its place of business at 805
Third Ave, New York, NY 10022 (“Client”) and Flextronics International Ltd.
having its place of business at

 

 

1 Hatahasia Street, Ramat Gavriel Industrial Zone, Migdal-Haemek 23108, Israel
(“Flextronics”).

 

 

Client has created specifications for fuel cell products it desires to have
manufactured in a low-volume New Product Introduction (NPI) manufacturing
environment (“Product Introduction Center”).  Flextronics has developed
processes and practices for providing such services for many different
electronic applications, and at Client’s request desires to provide said
services in accordance with Client’s specifications. The parties agree as
follows:

 

1.0    SCOPE, SERVICES, LICENSE.  This Agreement sets forth the terms and
conditions for the low-volume manufacturing, limited manufacturing and test
engineering, associated logistics and rework activities related to the Client’s
products or assemblies (“Products”) described in the written designs and
specifications of Client (“Specifications”).  This Agreement does not apply to
higher-volume manufacturing activities occurring outside the Product
Introduction Center.  Any agreement related to such manufacturing must be
separately negotiated between the parties.

 

Flextronics agrees to use reasonable commercial efforts to perform the services
(hereinafter “Services”) pursuant to purchase orders or changes thereto issued
by Client and accepted by Flextronics.  Services shall mean the items detailed
in the Client’s written specifications attached hereto (hereinafter “Statement
of Services”) in Exhibit 1 or added later as defined in the paragraph herein
titled “Additional Services”.

 

Client grants Flextronics a non-exclusive license during the term of this
Agreement to use all of Client’s patents, trade secrets and other intellectual
property required to perform Flextronics’ obligations under this Agreement.

 

2.0    Payment For Services and Expenses.  Flextronics will invoice Client and
Client shall pay, in accordance with the terms stated in “Schedule of Fees”
herein (in Exhibit 2), the amount of such invoices submitted by Flextronics.  In
the event that Client fails or refuses, for any reason, to make any payment due
Flextronics pursuant to this Agreement, and in the event such payment remains
delinquent for a period of thirty (30) days from and after the due date thereof,
Flextronics may after providing written notification to the Client’s
representative (see Section 7) stop all Services under this Agreement and retain
all work in process until all outstanding invoices are paid in full.  To the
extent that Flextronics project personnel cannot be reassigned to other billable
work during such stoppage and/or in the event restart cost are incurred,
additional fees may be due and payable before the Services can resume.

 

As set forth in the Schedule of Fees, Client shall reimburse Flextronics at cost
for all reasonable expenses incurred by Flextronics in the performance of
Services.

 

Client agrees to pay all invoices in U.S. Dollars within thirty (30) days of the
date of the invoice.  Client agrees to pay one and one-half percent (1.5%)
monthly interest on all late payments. 

 

--------------------------------------------------------------------------------


 

Furthermore, if Client is late with payments, or Flextronics has reasonable
cause to believe Client may not be able to pay, Flextronics may require
prepayment or after providing written notification to the Client’s
representative (see Section 7) delay shipments or suspend Services until
assurances of payment satisfactory to Flextronics are received.

 

3.0           Materials Related To Services.  There are three classes of
materials covered by this contract:

 

1)             “Inventory” is the set of components, boards, materials and
supplies purchased with Client authorization by Flextronics, or its designee, to
be used by Flextronics to perform the Services, and

 

2)             “Consigned Materials” is the set of boards, materials and
supplies provided by the Client to be used by Flextronics to perform the
Services, and

 

3)             “Total Inventory” is the set of “Inventory” purchased by
Flextronics plus “Consigned Materials” provided by the Client.

 

A predictable and meaningful forecast against a stable bill of materials (“BOM”)
for the Product may not be immediately available and Flextronics will therefore
use written or email authorization from Client to initiate procurement
activities.  The authorization will include a reference to a current BOM or list
of materials.  Client hereby authorizes Flextronics to procure Inventory to
perform the Services with two exceptions:

 

1)             Flextronics will not purchase materials that the Client has
specified in writing will be consigned, and

 

2)             Purchases in excess of $25,000 on behalf of Client require the
Client’s explicit written or email approval before being placed.  Client will
respond within three (3) business days to these requests.

 

In the event Client provides Consigned Materials, Client agrees to consign
adequate quantities to timely manufacture Products and agrees to cover any
production-related attrition at Customer’s sole expense. Title to Consigned
Materials remains at all times with Client and Flextronics has no obligation to
purchase the Consigned Materials.  Flextronics shall ensure that such Consigned
Materials will be allocated part numbers to indicate Client’s ownership. 
Flextronics will bear responsibility for any damage or loss of Consigned
Materials related to non-production causes while they are on the premises of
Flextronics.  Upon reasonable notice, Client may observe the warehouse space in
which the Consigned Materials are stored.

 

Client agrees to pay Flextronics a fee, to be negotiated later, of not less than
[Subject to a request for confidential treatment; Separately filed with the
Commission] or more than [Subject to a request for confidential treatment;
Separately filed with the Commission] of the value of the Consigned Materials. 
During 2004 and 2005, Client expects that the value of the Consigned Materials
will exceed the value of Inventory purchased by Flextronics on the Client’s
behalf.  The value of each item in the Consigned Materials list will be updated
not more frequently than every four (4) months by Client to reflect price
adjustments realized by the Client.

 

2

--------------------------------------------------------------------------------


 

Client will be responsible for the Total Inventory, including Total Inventory
that may become excess or obsolete for several reasons, including, without
limitation, the following:

 

a.         Total Inventory purchased before a Product design is complete in
order to secure supply; such Total Inventory may include Total Inventory with
long lead times,

b.        Total Inventory in excess of requirements because of minimum lot sizes
available from suppliers,

c.         Total Inventory in excess of requirements in order to achieve price
targets,

d.        Total Inventory purchased in excess of current requirements in order
to establish a supply line and stockpile Total Inventory for a later volume
production ramp, or,

e.         Total Inventory purchased and later made obsolete by Client’s design
changes.

 

Client will pay Flextronics a monthly carrying fee of [Subject to a request for
confidential treatment; Separately filed with the Commission] of the purchased
value (excluding expediting fees) for all Inventory (Note: not Total Inventory)
that has been held by Flextronics for longer than thirty (30) days from receipt
at Flextronics’ facility and is not covered by a PO backlog deliverable in the
next thirty (30) days.

 

Client agrees to pay any expedite charges required by suppliers to receive
Inventory prior to the end of the normal procurement lead-time of Inventory. 
Such charges may include broker fees.  The term “lead time” in this Section
shall mean the lead time recorded on Flextronics’ MRP system at the time of
procurement of Inventory or at the time of the cancellation of the purchase
order or termination of this Agreement whichever is greater.

 

Flextronics will provide the Total Inventory status (including Inventory
procurement status) any time a reasonable request is received from Client and
the status will include on hand, receipt date, on order, and excess and
obsolete.  Client may then request actions to limit Client’s liability for
Inventory.  Flextronics will then use commercially reasonable efforts to
mitigate the liability of Client for Inventory.

 

In the event that any Inventory remains at the completion of the Services in the
Statement of Work or thirty (30) days after either party earlier terminates this
Agreement, Client agrees to pay all reasonable shipping fees as well as a
material handling fee capped at [Subject to a request for confidential
treatment; Separately filed with the Commission] of the listed value of the
Inventory.  These fees are due and payable prior to Flextronics’ shipping the
Inventory elsewhere.  Additionally, Client agrees to the disposal of the
Inventory in the following manner:

 

i.            Inventory will be offered to a production facility selected by
Client.  If Flextronics is required to sell the Inventory at a cost lower than
its standard cost, Client will pay any difference between this standard cost
used in the production facility and Flextronics’ standard cost.

 

ii.         Client may request that Flextronics return Inventory to the
supplier.  In this case, Client will pay any supplier return fees such as a
re-stocking charge.

 

iii.      Client will buy all remaining Inventory including Inventory which is
non-returnable, non-cancelable, or not sold pursuant to (i) and (ii) above and
will pay a price equal to Inventory cost.

 

3

--------------------------------------------------------------------------------


 

Upon request, Consigned Materials and/or capital equipment purchased or provided
by Client shall be returned to the Client with no additional or “special” fees
excepting reasonable shipping charges.

 

The term “cost” in this section shall mean the cost represented on the bill of
materials supporting the most current Product price at the time of cancellation
or termination or, if the cost of an item of Inventory is not on a bill of
materials for the Product, than the amount actually paid for said item.

 

4.0    Confidential Information.  During the term of this Agreement and for
three (3) years thereafter each party will not, disclose without the permission
of the other party any of the other party’s information which is conspicuously
marked to indicate its confidential or proprietary nature or which the other
party has otherwise instructed in writing to maintain as confidential.  This
paragraph shall not apply to any information which is publicly available or
which is available from a third party without similar restrictions on
disclosure. Upon written request of a party, the other shall return all such
confidential information of the requesting party and shall destroy all copies
thereof.  In the event the parties have executed an agreement related to
confidential information prior to this agreement the terms and conditions of
that agreement shall govern confidential information.

 

5.0    Relationship Of Parties, Nonsolicitation.  Nothing in this Agreement
shall be construed to constitute a partnership, joint venture, agency, or
employment relationship between Client and Flextronics or Flextronics’ employees
or contractors.  It is understood that Flextronics shall at all times remain an
independent contractor and that Client shall in no event be liable for the
debts, liabilities, or other obligations of Flextronics.

 

Each of the parties hereto agrees that, during the term of this Agreement and
for a period of six (6) months following termination of this Agreement, neither
party will, except with the other party’s prior written approval, solicit, offer
employment to, or contract with the other party’s employees or contractors.  In
the event an employee or contractor of a party becomes an employee of the other
party in contravention of this section, then the other party shall promptly pay
to the party a sum equaling seventy-five percent (75%) of the said employee or
contractor’s annual base salary to be paid by said other party.

 

6.0    New Developments.  Except for Flextronics’ existing intellectual property
including, without limitation, Flextronics’ design tools, methodologies,
software, algorithms, or other means that may be used to design production means
or the processes by which products are manufactured, assembled, or tested,
Flextronics agrees that all designs, plans, reports, specifications, drawings,
schematics, prototypes, models, inventions, copyrights, and all other
information and items made or conceived by Flextronics or by its employees,
contract personnel, or agents during the course of this Agreement and related to
the Products and Services shall be and are assigned to Client as its sole and
exclusive property.  Upon Client’s request Flextronics agrees to assist Client,
at Client’s expense, to obtain patents for any such inventions, including the
disclosure of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, and assignments, and all
other instruments and papers which Client shall deem necessary to apply for and
to assign or convey to Client, its successors and assigns or nominees, the sole
and exclusive right, title and interest in such inventions, copyrights,
applications and patents.  Flextronics agrees to obtain or has obtained written
assurances from its employees and contract personnel of their agreement to
substantially the same terms as contained herein with regard to confidential
information and such new developments.

 

4

--------------------------------------------------------------------------------


 

7.0    Client Representative. The Client Representative shall represent Client
during the performance of this Agreement with respect to the Services and
deliverables defined herein, and has authority to execute modifications or
additions to this Agreement as defined in the paragraph herein titled
“Additional Services”.  Client may change its Client Representative upon 10 days
prior written notice to Flextronics.  Erik Toomre, Director of Operations, will
be the initial Client Representative.

 

8.0    Liability and Indemnification.  Client and Flextronics hereby acknowledge
and agree that: (1) the Services to be performed hereunder by Flextronics may be
incorporated into a product, process or service to be developed by Client, (2)
Client is responsible for final review, testing, and approval of all features of
the Product and the results of the Services, and (3) Client has provided
Flextronics with data, information and/or Specifications regarding the Product
and the Services which have been used by and relied upon by Flextronics without
independent verification or investigation.  Accordingly, Client shall defend,
indemnify, and hold Flextronics, its affiliated companies, officers, directors,
employees, and agents (“Indemnified Parties”) harmless from any obligations,
costs, claims, judgments, losses, expenses and liabilities (including reasonable
attorneys fees) incurred in connection with any such claim or alleged claim
suffered or incurred by any of the Indemnified Parties as a result of any third
party claim or threatened claim which arises in connection with the Services,
Flextronics’ performance under this Agreement, or any Product, process or
service of Client, including but not limited to any claim that any results from
the Services infringe any third party’s copyright, patent, trademark, or other
intellectual property rights. This section shall survive termination or
expiration of this Agreement.

 

9.0    Product Acceptance and Warranties.

 

9.1                   Product Acceptance.  The Products delivered by Flextronics
will be inspected and tested as required by Customer within ten (10) days of
receipt.  If Products are found to be defective in material or workmanship,
Customer has the right to reject such Products during said period.  Products not
rejected during said period will be deemed accepted.  Customer may return
defective Products, freight collect, after obtaining a return material
authorization number from Flextronics to be displayed on the shipping container
and completing a failure report.  Rejected Products will be promptly repaired or
replaced, at Flextronics’s option, and returned freight pre-paid. Customer shall
bear all of the risk, and all costs and expenses, associated with Products that
have been returned to Flextronics for which there is no defect found.  If the
Product is source inspected by Customer prior to shipment, Customer will inspect
goods five (5) days prior to the requested shipment date.

 

9.2                   Express Limited Warranty.  Flextronics warrants that the
Products will have been manufactured in accordance with Customer’s applicable
Specifications and will be free from defects in workmanship for a period of
ninety (90) days from the date of shipment.  Materials are warranted to the same
extent that the original manufacturer warrants the Materials.  This express
limited warranty does not apply to (a) Materials consigned or supplied by
Customer to Flextronics; (b) defects resulting from Customer’s Specifications or
the design of the Products; (c) Product that has been abused, damaged, altered
or misused by any person or entity after title passes to Customer.  With respect
to first articles, prototypes, pre-production units, test units or other similar
Products, Flextronics makes no representations or warranties whatsoever. 
Notwithstanding anything else in this Agreement,

 

5

--------------------------------------------------------------------------------


 

                                    Flextronics assumes no liability for or
obligation related to the performance, accuracy, Specifications, failure to meet
Specifications or defects of or due to tooling, designs or instructions produced
or supplied by Customer and Customer shall be liable for costs or expenses
incurred by Flextronics related thereto.  Upon any failure of a Product to
comply with the above warranty, Flextronics’s sole obligation, and Customer’s
sole remedy, is for Flextronics, at its option, to promptly repair or replace
such unit and return it to Customer freight prepaid.  Customer shall return
Products covered by the warranty freight pre-paid after completing a failure
report and obtaining a return material authorization number from Flextronics to
be displayed on the shipping container.  Customer shall bear all of the risk,
and all costs and expenses, associated with Products that have been returned to
Flextronics for which there is no defect found.  Customer will provide its own
warranties directly to any of its end users or other third parties.  Customer
will not pass through to end users or other third parties the warranties made by
Flextronics under this Agreement.  Furthermore, Customer will not make any
representations to end users or other third parties on behalf of Flextronics,
and Customer will expressly indicate that the end users and third parties must
look solely to Customer in connection with any problems, warranty claim or other
matters concerning the Product.

 

FLEXTRONICS MAKES NO OTHER WARRANTIES OR CONDITIONS ON THE PRODUCTS, EXPRESS,
IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF THIS AGREEMENT OR COMMUNICATION
WITH CUSTOMER, AND FLEXTRONICS SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OR
CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

 

 

 

 

 

10.0  Enforcement of Agreement.  If the scope of any of the provisions of this
Agreement is too broad in any respect whatsoever to permit enforcement to its
full extent, then such provisions shall be enforced to the maximum extent
permitted by law, and the parties hereto consent and agree that such scope may
be judicially modified accordingly and that the whole of such provisions of this
Agreement shall not thereby fail, but that the scope of such provisions shall be
curtailed only to the extent necessary to conform to law.

 

11.0  Additional Services.  Client and Flextronics agree:

 

6

--------------------------------------------------------------------------------


 

11.1     The fees quoted herein, whether on a “time and materials” basis or a
“fixed price” basis, are contingent upon the accuracy and completeness of the
Specifications and key assumptions, and the performance of Client’s
responsibilities, as described in this Agreement.  Additional fees will be due
if Flextronics is required to perform Additional Services or incur additional
out-of-pocket costs due to (1) changes in scope or Specifications, (2) invalid
assumptions, (3) failure of Client or a subcontractor of Client’s to perform its
responsibilities under this Agreement, or (4) extension of any milestone
completion schedule due to causes outside of Flextronics’ control. If
Flextronics identifies a requirement for Additional Services, it will notify
Client as soon as practical, and will receive Client’s written approval before
continuing.

 

11.2     Additional fees at Flextronics’ standard hourly billing rates, plus any
out-of-pocket costs incurred by Flextronics, will be due if Flextronics must
stop Services due to delays caused by Client or a subcontractor of Client’s
failure to perform its responsibilities, to the extent that Flextronics project
personnel cannot be reassigned to other billable work.

 

11.3     It is the intention that specific work packages will be covered by
Addendums to Exhibit 1 of this Agreement.  Each Addendum will have a description
of work to be performed, deliverables and a price quotation.  Additionally, each
Addendum will not be considered accepted unless countersigned by both parties.

 

Examples include: a) manufacturing of a specific product, b) rework activities
covering the return of product from a customer and its repair or replacement, c)
logistics services involved in sending manufactured product directly to a
customer, and d) failure analysis and rework associated with “fixing” product
diagnosed as non-conforming in the manufacturing and test steps of a product.

 

12.0  Notices.  Notices to the parties should be addressed as follows:

 

Medis Technologies Ltd:

 

Flextronics:

805 Third Ave

New York, NY 10022

Attn: President

 

2090 Fortune Drive

San Jose CA 95131

attn: President

 

13.0  Assignment.  Neither this Agreement, nor any duties or obligations under
this Agreement may be assigned by either party without the prior written consent
of the other party.  Except for this prohibition on assignment, this Agreement
shall be binding upon and inure to the benefit of the heirs, successors, and
assigns of the parties hereto.

 

14.0  Term and Termination.  The term of this Agreement shall be from the date
first mentioned above until the Services have been completed in accordance with
the Statement of Work unless otherwise terminated or canceled as provided
herein.  Client can cancel the project at any time upon written notice to
Flextronics.  In the event of cancellation prior to completion of the Services,
Client shall pay Flextronics all outstanding invoices and shall compensate
Flextronics for all work in progress and out-of-pocket costs incurred up to the
date of cancellation plus reasonable shut-down costs.  Flextronics agrees to
deliver all results of Services paid for up to the time of cancellation.  In the
event that Flextronics cannot deliver under this Agreement due to causes beyond
its control, Client will compensate Flextronics for work performed at
Flextronics’s standard hourly billing rates quoted in Schedule of Fees, and for
out-of-pocket costs incurred prior to the date of stoppage.  In the event that
Client cannot perform under this Agreement through causes beyond its control,
Flextronics will be responsible for the return of payments

 

7

--------------------------------------------------------------------------------


 

made prior to the date of stoppage that are in excess of work performed and
out-of-pocket costs incurred.  No such termination or cancellation shall affect
the obligations of the parties under the sections herein titled “Confidential
Information” and “New Developments”.

 

15.0  Dispute Resolution.  Before invoking the binding dispute mechanism set
forth in this Agreement, the parties shall first participate in mediation of any
dispute arising under this Agreement. If such mediation is not concluded within
forty-five (45) days from the date of the notice of breach by one of the
parties, then any controversy or claim relating to this Agreement (whether
contract, tort, or both), or the breach of this Agreement, other than claims for
a temporary restraining order, order to show cause or other extraordinary,
equitable relief for which monetary damages are inadequate, shall be arbitrated
by and in accordance with the then existing commercial arbitration rules of the
American Arbitration Association.  Judgment on the award rendered by such
arbitrator(s) may be entered in any court having jurisdiction.  If such
arbitration is not convened within seventy-five (75) days from the date of the
notice of breach by one of the parties, then either party may file a lawsuit to
resolve the dispute.  Any dispute that arises under or relates to this Agreement
shall be resolved in Santa Clara County, California, or if necessary, in the
state and federal courts located in Santa Clara.  This Agreement, and any
dispute arising from the relationship between the parties to this Agreement,
shall be governed by California law, excluding its choice of law principles. 
The parties consent to the exclusive jurisdiction of the State and Federal
courts in Santa Clara County, California.  In any litigation, arbitration, or
other proceeding by which one party either seeks to enforce its rights under
this Agreement (whether in contract, tort, or both) or seeks a declaration of
any rights or obligations under this Agreement, the prevailing party shall be
awarded reasonable attorney fees, together with any costs and expenses, to
resolve the dispute and to enforce the final judgment.

 

16.0 Sales Tax.      Should all or any portion of the Services performed by
Flextronics under this Agreement be deemed, at any time, by the California State
Board of Equalization to be taxable as a result of any determination, audit,
regulation, or statute; Flextronics shall invoice Client for such taxes and
Client shall promptly pay all such invoices submitted by Flextronics.

 

17.0 Complete Agreement.  This Agreement contains the entire agreement between
the parties hereto with respect to the matters covered herein.  No other
agreements (other than a precedent agreement related to confidential
information), represented by or on behalf of the parties hereto or by their
employees, contract personnel, or agents, or contained in any sales materials or
brochures, shall be deemed to bind the parties hereto with respect to the
subject matter hereof.  Client acknowledges that it is entering into this
Agreement solely on the basis of the representations contained herein.

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
indicated below.

 

Medis Technologies Ltd.:

 

FLEXTRONICS International, Ltd.:

 

 

 

/s/

 

/s/

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

STATEMENT OF SERVICES

 

 

Power Pack Industrialization

Phase 1 Proposal

--------------------------------------------------------------------------------

Prepared for Medis Technologies Ltd.

Quote Number PTX2246

 

 

Contact Name:  Michelle Rush

 

Medis Technologies Ltd.

805 Third Avenue, 15th Floor

New York, NY 10022

 

 

 

 

CONFIDENTIAL

--------------------------------------------------------------------------------

 

Flextronics Design

Rev 1

April 28, 2004

 

9

--------------------------------------------------------------------------------


 

Revision History

 

Revision

 

Release Date

 

Description

 

Author

 

Approval

 

1

 

4/28/04

 

Initial Release

 

JR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

1

PROJECT OVERVIEW

 

 

 

 

2

STATEMENT OF WORK

 

 

 

 

2.1

Scope

 

 

 

 

2.2

Tasks

 

 

 

 

2.3

Assumptions

 

 

 

 

2.4

Deliverables

 

 

 

 

2.5

Project Assignments

 

 

 

 

3

SCHEDULE

 

 

 

 

4

QUOTATION

 

 

 

 

5

TERMS AND CONDITIONS

 

 

 

 

6

CHANGE APPROVAL AND RISK MANAGEMENT

 

 

 


PROJECT OVERVIEW

Flextronics understands that Medis’ initial target market is in the US. 
However, Medis’ R&D and technical team is presently based in Israel.  Based on
our observation of our most successful customers, we strongly recommend that
Medis’ build a small but strong product development, procurement and operations
team in the next months.  This team should be organizationally separated from
Medis’ base R&D team in Israel.  Elements of this team should be based in Medis’
primary markets.

 

In order to best support Medis’ existing structure, Flextronics Israel will be
Medis’ primary point of contact in the early stages of the product, supported by
Flextronics world-wide resources.  As Medis’ build out Medis’ own operational
team in North America and identify an optimal manufacturing strategy,
Flextronics will match Medis’ structure with resources in appropriate locations.

 

Moreover, as Medis’ major OEM customers begin to engage in the products
integrated with tablet PC, PDA or military products, Flextronics will provide
resources from each of our centers of excellence in such products to support
Medis’ in these efforts.

 

From discussions with Medis and a review of the provided materials, Flextronics
believes that a multiple phase approach as outlined below is appropriate for the
industrialization and volume production launch

 

11

--------------------------------------------------------------------------------


 

of the Power Pack Fuel Cell Cartridge We believe that the needs for the product
launch are dynamic and will evolve over the next few months.  Flextronics is
prepared to provide support in a number of tactical areas including design,
tooling, compliance, build and test.  On a more strategic level we can assist
with optimizing the Power Pack units for volume production.

 

New Product Introduction Phases

Phase 1 Analysis and Planning

Phase 2 Design and Supply of Tooling

Phase 3 Development of Volume Manufacturing and Test Processes for both low and
high volumes

Phase 4 Low Volume Manufacturing

Phase 5 Logistics & Distribution

Phase 6 Product Transfer to High Volume Manufacturing

 

The specific focus of this proposal is limited to the Phase 1 activities which
will form the foundation of the subsequent phases leading to volume production. 
As efforts with Medis proceeds, proposals for the later phases will be prepared.

 

12

--------------------------------------------------------------------------------


 

Statement of Work


SCOPE

This proposal covers the analysis and planning activities (Phase 1) of the
product launch.

 


TASKS

•                  Review existing design in detail with respect to
opportunities to reduce cost of unit or production process as well as
improvements in quality or performance.

•                  Understand the existing  build process

•                  Understand design validation test requirements

•                  Understand environmental, compliance & certification
requirements

•                  Perform design for manufacturability analysis of existing
design

•                  Perform mold flow analysis of existing design to optimize
tooling design

•                  Prepare specification document for production cartridges

•                  Review supply chain

•                  Develop strategy for volume manufacturing, assembly and
production test processes.  Assembly technology includes consideration of

    a. Electrode framing - injection molding, ultrasonic welding, etc.

    b. Cartridge assembly & valve assembly

    c. Safety issues (seals and glue)

    d. Testing and QC.

•                  Develop strategy for New Product Introduction

•                  Provide production pricing estimates

 

Optional activities that Flextronics could assist with include:

 

•                  Structural and Thermal Analysis using Ansys (Structural) and
Icepak (Thermal) of existing product

•                  Analysis of chemical compatibility of materials and fuel
leading to selection of materials for production units. A key issue is the KOH
environment. Candidates today are PE, PP, PVC, and ABS.

•                  Develop industrial design concepts for appearance and
operation of unit with attention to finish, packaging and labeling

 


ASSUMPTIONS

•                  Medis to provide appropriate documentation and design
materials in a timely manner

•                  Medis to provide access to technical staff for questions and
discussion

 


DELIVERABLES

Flextronics will deliver the following items at the completion of phase I.

•                  Product Specification

•                  Test Requirements

•                  DFM Analysis

•                  Mold Flow Analysis

•                  Volume manufacturing and test strategy

•                  Production price estimates

•                  New Product Introduction Plan

•                  Tooling phase proposal

•                  Low volume manufacturing proposal


 


PROJECT ASSIGNMENTS

Upon receipt of an order to begin the project, Flextronics will assign staffing
to the project as follows:

 

13

--------------------------------------------------------------------------------


 

Skill Set

 

Location

 

Loading

Project Manager

 

US

 

50%

Project Manager

 

Israel

 

50%

Mechanical Engineer

 

Israel

 

75%

Mechanical Engineer

 

US

 

50%

Manufacturing Engineer

 

Israel

 

75%

Manufacturing Engineer

 

US

 

50%

Compliance Engineer

 

US

 

1 Week Effort

Electrical Engineer

 

Israel

 

50%

 

Total effort is estimated at [Subject to a request for confidential treatment;
Separately filed with the Commission].

 

14

--------------------------------------------------------------------------------


 

Schedule

Flextronics can begin work on Phase I within one to two weeks from receipt of
approval to start.   Phase I is estimated at a duration of [Subject to a request
for confidential treatment; Separately filed with the Commission].  However,
depending on the efforts involved in the specific tasks phase 1 may take longer.

The following table presents high level milestones for the project:

Milestone

 

Completion

Detailed technical review at Medis facilities in Israel

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

DFM Analysis complete

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Mold Flow complete

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Preliminary Design Review & Project Status Presentation

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Delivery of initial production product specification

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Review & update of product spec

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Presentation on volume assembly and test strategy

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Tooling phase proposal

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Low volume manufacturing phase proposal

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

 

 

Quotation

This proposal is quoted as a time and materials program.  For efforts by
Flextronics’ staff, the rate will be [Subject to a request for confidential
treatment; Separately filed with the Commission].  With the assumption of 45
hours/person per week the total estimated labor fees for Phase 1 is estimated at
[Subject to a request for confidential treatment; Separately filed with the
Commission].   Flextronics will invoice for actual time spent.

Travel (as approved by Medis in advance) will be invoiced at cost plus 5%.

 

15

--------------------------------------------------------------------------------


 

Terms and Conditions

 

1)             This quotation is valid for 30 days from date of issue.

 

2)             Please reference this quotation on any resultant Purchase Order
documents.

 

3)             In the event the project is cancelled or a “Stop Work” is issued
by Medis at any time, Flextronics has the right to invoice for all work done to
date, all equipment or services purchased or on order, and work in progress on a
time and materials basis.  This will be done according to Flextronics standard
rates and markup in effect at the time of the cancellation or stop work.  For
all prototype or production type orders, cancellations are not allowed within 30
days of scheduled delivery.  If a cancellation or “Stop Work” order is received,
Flextronics will be entitled to immediately invoice Medis for the full price of
all product scheduled for delivery within 30 days. Medis will also be invoiced
for raw material inventory and work in progress beyond the 30 day window.

 

Change Approval and Risk Management

Flextronics will be working under a Change Approval and Risk Management
procedure for this program.  In essence, all changes requested by Medis, 
following release of the purchase order, will be subject to the Change Approval
process.  This process will include an acknowledgment from Flextronics of a
request to deviate from the original released project scope.  This
acknowledgment will include the requested deviation and the impact of this
change in cost and overall program timing.  A signed approval from the Medis
Program Manager and the Medis Management representative will then be required to
complete the final approval of this change.  A commitment from Flextronics is to
have a submission of this Change Approval within 48 hours of the request.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

SCHEDULE OF FEES

 

Hourly billing rates for representative Flextronics contributors:

 

Functional Area

 

Hourly Rate

Electrical Engineer

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Logistics Associate (Shipping & Receiving, Inventory)

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Manufacturing Engineer

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Manufacturing Associate (Assembly, Test, Pack Out, Inspection)

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

 

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Materials Sourcing

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Mechanical Engineer

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Product Manager

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Project or Program Manager

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Technician (including Failure Analysis and/or Rework)

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

Test Engineer

 

[Subject to a request for confidential treatment; Separately filed with the
Commission]

 

Note:  This is not meant to be an exhaustive list of contributors and
Flextronics will perform the Services as it alone deems appropriate.  However,
contributions made by individuals in the functional areas above will be billed
at the rate shown.

 

Travel Expenses

 

Reasonable travel expenses will be reimbursed by Client at cost plus 5%.  Air
travel will be by Economy class and reasonable efforts will be made to purchase
tickets at least one (and preferably two) weeks in advance of the start of the
trip.  Written authorization of Client is required prior to purchasing tickets
or initiating travel if the aggregate cost for an individual or group attending
a single meeting is in excess of [Subject to a request for confidential
treatment; Separately filed with the Commission].

 

 

17

--------------------------------------------------------------------------------